Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 is being considered by the examiner.

Drawings
The drawings filed on: 10/05/2020 are accepted.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US Application: US 2015/0287434, published: Oct. 8, 2015, filed: Apr. 3, 2015) in view of Anand et al (US Application: US 2014/0149883, published: May 29, 2014, filed: May 24, 2012).

With regards to claim 1. Hall et al teaches a method, the method comprising: 
receiving, by one or more computer processors, audio input of a virtual meeting (abstract: audio data is captured/received); 
converting, by one or more computer processors, the audio input to text (paragraph 0018: the audio data is converted to text); 
displaying, by one or more computer processors, the text to a plurality of meeting participants (Figure 3: a plurality of participants/speakers are identified as shown in the ref 32 area); 
receiving, by one or more computer processors, one or more highlighted phrases of the text from the plurality of meeting participants (paragraphs 0022 - 0024: one or more participants can emphasize/highlight text/phrases at particular points in time); 
ordering, by one or more computer processors, the one or more …  highlighting based on a chronological order of the phrases in the audio input (paragraph 0031, Figure 3: phrases are ordered and displayed when the user selects an event of interest and are listed in chronological order); 
generating, by one or more computer processors, a customized summary of the virtual meeting for the first meeting participant of the plurality of meeting participants based on the ordered one or more phrases … (Figure 3: a customized summary is shown via the area of ref 32).

However Hall et al does not expressly teach determining, by one or more computer processors, a frequency of highlighting of each of the one or more highlighted phrases; determining, by one or more computer processors, one or more phrases with a frequency of highlighting greater than a pre-defined threshold; ordering, by one or more computer processors, the one or more phrases with a high frequency of highlighting based on a chronological order of the phrases … …; determining, by one or more computer processors, one or more preferences of a first meeting participant of the plurality of meeting participants associated with a meeting summary; customized summary … the ordered one or more phrases with a high frequency of highlighting and on the one or more preferences; and transmitting, by one or more computer processors, the customized summary to the first meeting participant of the plurality of meeting participants.

Yet Anand teaches determining, by one or more computer processors, a frequency of highlighting of each of the one or more highlighted phrases; determining, by one or more computer processors, one or more phrases with a frequency of highlighting greater than a pre-defined threshold (paragraph 0021, 0030, 0109: a frequency of highlighting certain phrases are tracked and a threshold level of relevance is identified with respect to the highlighting); ordering, by one or more computer processors, the one or more phrases with a high frequency of highlighting based on a chronological order of the phrases … …(paragraphs 0106-0109: the phrases with high relevance frequency are identified and displayed in successive order in view of display parameter for amount of content skipped); determining, by one or more computer processors, one or more preferences of a first …  participant of the plurality of … participants associated with a … summary (paragraphs 0106 – 0109: the participant/user can select from a wide range of parameters/’preferences’ to view the summary content); customized summary … the ordered one or more phrases with a high frequency of highlighting and on the one or more preferences; and transmitting, by one or more computer processors, the customized summary to the first … participant of the plurality of … participants (paragraphs 0024, 0106-0109: the customized summary is presented to a requesting user based upon the user’s preferences and the important sections (that can be based upon the frequency of highlighting) from among a plurality of users/participants/reviewers).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Hall et al’s ability to allow users to participate in a common transcript document of a meeting, to allow the users/participants/meeting-participants to provide emphasis/event-marking/annotation of phrases/words of the common document and to allow the users to execute and view navigation shortcuts to emphasized/marked phrases of the common transcript through user interaction(s)/input, such that the annotations for the common document could further included highlighting and frequency of occurrence for the highlighting as the annotation data made by the one or more participants, to have allowed the navigation to include receiving by the one or more participants, a view of a summary of the phrases based upon frequency of highlighting as taught by Anand. The combination would have allowed Hall et al to have “assisted and directed a consumer of content to relevant and important parts of content” (Anand, paragraph 0018). 
With regards to claim 2. The method of claim 1, the combination of Hall and Anand teaches further comprising: assigning, by one or more computer processors, a weight to each of the one or more highlighted phrases based on the frequency of highlighting (Anand, paragraph 0083-0085, 0087: a weight can be applied to each of the highlighted phrases based upon at least a frequency of the highlighted phrase(s)); normalizing, by one or more computer processors, the assigned weight based on one or more criteria (Anand, paragraph 0083-0085: the weight is normalized based upon a user’s expertise level); and based on the normalized assigned weight, determining, by one or more computer processors, one or more phrases with a normalized high frequency of highlighting (Anand, paragraphs 0083-0085: the relevant phrases that get displayed can be based upon the normalization steps).With regards to claim 3. The method of claim 2, the combination of Hall and Anand teaches further comprising: determining, by one or more computer processors, one or more highly weighted phrases from a same sentence do not intersect in the sentence; and selecting, by one or more computer processors, one or more lower weighted phrases from the sentence that contain the one or more highly weighted phrases (Anand, Figure 10, paragraphs 0083-0085 and 0116: phrases/words from a same sentence might not intersect (no overlap), and the highlighted and weighted phrases can be displayed based upon relevance. Less frequently weighted words/phrases are still selected for display in a lighter shade).With regards to claim 4. The method of claim 2, the combination of Hall and Anand teaches wherein the one or more criteria for normalizing the assigned weight are selected from the group consisting of: a volume of highlights from each of the plurality of … participants, attendance duration of each of the plurality of meeting participants at the meeting, a total number of meeting participants in the virtual meeting at a given time, information known about the meeting participants, historic highlighting of each of the plurality of meeting participants, and historic highlighting of meeting participants with similar historic highlights (Anand, paragraph 0087: a volume of highlights are considered one of the factors impacting weighting). 

Also as explained in the rejection of claim 1, the combination of Hall and Anand teach  meeting participants, and are rejected under similar rationale.With regards to claim 5. The method of claim 1, the combination of Hall and Anand teaches further comprising, storing, by one or more computer processors, each of the one or more highlighted phrases of the text in association with a …  participant from which the highlighted phrase was received (paragraph 0109: specific participants/editors of a particular expertise level can be retrieved for display).

Also as explained in the rejection of claim 1, the combination of Hall and Anand teach  meeting participants, and are rejected under similar rationale.With regards to claim 7. The method of claim 1, the combination of Hall and Anand teaches further comprising, transmitting, by one or more computer processors, the one or more highlighted phrases of the text from each of the plurality of meeting participants to a corresponding participant from which the one or more highlighted phrases was received, as similarly explained in the rejection of claim 1 (Anand, paragraphs 0024, 0106-0109: the customized summary is presented to a requesting user based upon the user’s preferences and the important sections (that can be based upon the frequency of highlighting) from among a plurality of users/participants/reviewers).With regards to claim 8. Hall and Anand teaches a computer program product, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media, the stored program instructions comprising: program instructions to receive audio input of a virtual meeting; program instructions to convert the audio input to text; program instructions to display the text to a plurality of meeting participants; program instructions to receive one or more highlighted phrases of the text from the plurality of meeting participants; program instructions to determine a frequency of highlighting of each of the one or more highlighted phrases; program instructions to determine one or more phrases with a frequency of highlighting greater than a pre-defined threshold; program instructions to order the one or more phrases with a high frequency of highlighting based on a chronological order of the phrases in the audio input; program instructions to determine one or more preferences of a first meeting participant of the plurality of meeting participants associated with a meeting summary; program instructions to generate a customized summary of the virtual meeting for the first meeting participant of the plurality of meeting participants based on the ordered one or more phrases with a high frequency of highlighting and on the one or more preferences; and program instructions to transmit the customized summary to the first meeting participant of the plurality of meeting participants, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.With regards to claim 9. The computer program product of claim 8, Hall and Anand teaches the stored program instructions further comprising: program instructions to assign a weight to each of the one or more highlighted phrases based on the frequency of highlighting; program instructions to normalize the assigned weight based on one or more criteria; and based on the normalized assigned weight, program instructions to determine one or more phrases with a normalized high frequency of highlighting, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.With regards to claim 10. The computer program product of claim 9, Hall and Anand teaches the stored program instructions further comprising: program instructions to determine one or more highly weighted phrases from a same sentence do not intersect in the sentence; and program instructions to select one or more lower weighted phrases from the sentence that contain the one or more highly weighted phrases, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.With regards to claim 11. The computer program product of claim 9, Hall and Anand teaches wherein the one or more criteria for normalizing the assigned weight are selected from the group consisting of: a volume of highlights from each of the plurality of meeting participants, attendance duration of each of the plurality of meeting participants at the meeting, a total number of meeting participants in the virtual meeting at a given time, information known about the meeting participants, historic highlighting of each of the plurality of meeting participants, and historic highlighting of meeting participants with similar historic highlights, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.With regards to claim 12. The computer program product of claim 8, Hall and Anand teaches the stored program instructions further comprising, program instructions to store each of the one or more highlighted phrases of the text in association with a meeting participant from which the highlighted phrase was received, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.With regards to claim 14. The computer program product of claim 8, Hall and Anand teaches the stored program instructions further comprising, program instructions to transmit the one or more highlighted phrases of the text from each of the plurality of meeting participants to a corresponding participant from which the one or more highlighted phrases was received, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.With regards to claim 15. Hall and Anand teaches a computer system, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions comprising: program instructions to receive audio input of a virtual meeting; program instructions to convert the audio input to text; program instructions to display the text to a plurality of meeting participants; program instructions to receive one or more highlighted phrases of the text from the plurality of meeting participants; program instructions to determine a frequency of highlighting of each of the one or more highlighted phrases; program instructions to determine one or more phrases with a frequency of highlighting greater than a pre-defined threshold; program instructions to order the one or more phrases with a high frequency of highlighting based on a chronological order of the phrases in the audio input; program instructions to determine one or more preferences of a first meeting participant of the plurality of meeting participants associated with a meeting summary; program instructions to generate a customized summary of the virtual meeting for the first meeting participant of the plurality of meeting participants based on the ordered one or more phrases with a high frequency of highlighting and on the one or more preferences; and program instructions to transmit the customized summary to the first meeting participant of the plurality of meeting participants, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.With regards to claim 16. The computer system of claim 15, Hall and Anand teaches the stored program instructions further comprising: program instructions to assign a weight to each of the one or more highlighted phrases based on the frequency of highlighting; program instructions to normalize the assigned weight based on one or more criteria; and based on the normalized assigned weight, program instructions to determine one or more phrases with a normalized high frequency of highlighting, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.With regards to claim 17. The computer system of claim 16, Hall and Anand teaches the stored program instructions further comprising: program instructions to determine one or more highly weighted phrases from a same sentence do not intersect in the sentence; and program instructions to select one or more lower weighted phrases from the sentence that contain the one or more highly weighted phrases, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.With regards to claim 18. The computer system of claim 16, Hall and Anand teaches wherein the one or more criteria for normalizing the assigned weight are selected from the group consisting of: a volume of highlights from each of the plurality of meeting participants, attendance duration of each of the plurality of meeting participants at the meeting, a total number of meeting participants in the virtual meeting at a given time, information known about the meeting participants, historic highlighting of each of the plurality of meeting participants, and historic highlighting of meeting participants with similar historic highlights, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.With regards to claim 19. The computer system of claim 15, Hall and Anand teaches the stored program instructions further comprising, program instructions to store each of the one or more highlighted phrases of the text in association with a meeting participant from which the highlighted phrase was received, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.With regards to claim 20. The computer system of claim 15, Hall and Anand teaches the stored program instructions further comprising, program instructions to transmit the one or more highlighted phrases of the text from each of the plurality of meeting participants to a corresponding participant from which the one or more highlighted phrases was received, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ban et al (US Application: US 2007/0129942): This reference teaches providing a visual outline and index to a meeting, recording an audio file of the meeting and then processing the spoken portions of the audio file to convert to sequential text.
Peters et al (US Application: US 20140278405): This reference teaches automatic note taking in a meeting and converting the audio to text for textual presentation.
Barker et al (US Application: US 2015/0149540): This reference teaches synchronize a converted speech’s text transcript with other media.
Dagraye et al (US Application: US 2020/0211561): This reference teaches voice identification and speech to text of audio data from a meeting such that the text is linked to each identified speaker).
Russell et al (US Patent: 10453353): This reference teaches reading comprehension analysis.
White-Sullivan et al (US Application: US 2014/0040256): This reference teaches tracking highlighting frequency to determine whether to display a particular phrase or sentence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178